Citation Nr: 0714795	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  94-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for toe fungus.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for temporomandibular 
joint syndrome.

9.  Entitlement to service connection for a left foot 
disorder.

10.  Entitlement to service connection for myofascial pain 
syndrome.

11.  Entitlement to service connection for residuals of a 
urinary tract infection (also claimed as prostatitis).

12.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran testified at an RO hearing in October 1993.  In 
an August 1995 VA Form 9, the veteran had requested a Travel 
Board hearing at the RO, however, he withdrew his request in 
a statement dated in September 1995.  38 C.F.R. 
§ 20.704(e) (2006).

In an August 2001 decision, the Board, in pertinent part, 
denied the claims at issue.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of the Court dated 
December 17, 2003, the Board's August 2001 decision was 
vacated and remanded to the Board for further development and 
readjudication consistent with the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), and the parties' December 2003 Joint 
Motion for Remand.

This matter was most recently before the Board in June 2004 
and remanded for additional development.  It is now returned 
to the Board for appellate review.

The issues of entitlement to service connection for residuals 
of a urinary tract infection (also claimed as prostatitis) 
and to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD; diagnoses 
for depressive neurosis, adjustment disorder with depressed 
mood and generalized anxiety disorder were first shown many 
years after service; and there is no competent medical 
evidence of a nexus between these diagnoses and active 
service.

2.  There is no competent medical evidence of a nexus between 
a current bilateral hearing loss disability as defined by the 
applicable VA regulations and active service.

3.  A neck disorder was first shown many years after service, 
and there is no competent medical evidence of a nexus between 
a current neck disorder and active service.

4.  The veteran does not have a current diagnosis of toe 
fungus, and there is no competent medical evidence of a nexus 
between any toe fungus and active service.

5.  There is no competent medical evidence of a nexus between 
any stomach disorder and active service.

6.  A left knee disorder was first shown many years after 
service, and there is no competent medical evidence of a 
nexus between a current left knee disorder and active 
service.

7.  Refractive error and presbyopia are developmental or 
congenital defects and are not recognized as disabilities 
under the law for VA compensation purposes.

8.  Temporomandibular joint syndrome was first shown many 
years after service, and there is no competent medical 
evidence of a nexus between alleged temporomandibular joint 
syndrome and active service.

9.  A left foot disorder was first shown many years after 
service, and there is no competent medical evidence of a 
nexus between a left foot disorder and active service.

10.  Myofascial pain syndrome was first shown many years 
after service, and there is no competent medical evidence of 
a nexus between any current myofascial pain syndrome and 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
psychiatric disorder, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  The criteria for entitlement to service connection for a 
neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

4.  The criteria for entitlement to service connection for 
toe fungus have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  The criteria for entitlement to service connection for a 
stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

6.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

7.  The criteria for entitlement to service connection for an 
eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303(c) (2006).

8.  The criteria for entitlement to service connection for 
temporomandibular joint syndrome have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).

9.  The criteria for entitlement to service connection for a 
left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

10.  The criteria for entitlement to service connection for a 
myofascial pain disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection.  Following the June 2004 
Board Remand, VA sent the veteran notice by letters dated in 
July 2004, April 2006, May 2006, July 2006, August 2006, and 
December 2006 in which he was informed of what was required 
to substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claims.  
He was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In a February 1993 letter , the veteran made a broad 
allegation that unspecified service medical records "seem to 
be missing."  However, there is no suggestion, let alone any 
evidence, which substantiates the veteran's allegation.  
Indeed, the veteran's service medical records were received 
in early April 1970, within days after his March 1970 
separation from the U.S. Air Force due to a hardship 
discharge.  

Apart from the veteran's mere allegation, there is no 
indication that the complete service medical records were not 
delivered to VA.  As will be discussed in this decision, in 
view of the fact that the veteran's pre-separation physical 
examination reflects no pertinent abnormalities, and because 
the law presumes the regularity of administrative processes 
in the absence of clear evidence to the contrary, the Board 
finds that the service medical records are complete and of 
record.  Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  cf. 
Charles  v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran was afforded 
VA examinations in October 1970, April 1975, April 1986, 
August 1992, July 1993, December 1994, April 1995, September 
1995, November 2004, and December 2004.  

These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder); 
Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Analyses of the Claims

The Applicable Law

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).  Service connection for arthritis, 
certain organic diseases of the nervous system, peptic 
ulcers, and psychoses may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2006). Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003). 


Preliminary Matter Regarding Credibility:  The Veteran's 
Military Service

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It has also been observed that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence." Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997).

Finally, under Gilbert and a wealth of subsequent cases 
decided by the appellate courts, it has repeatedly been held 
that the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  

In light of these considerations, the Board has carefully 
reviewed the entirety of the record in depth and makes the 
preliminary observation that the bulk of the veteran's 
reports as to occurrences during and shortly after his 
military service are wholly unsubstantiated by the record, 
i.e., the veteran is being untruthful as to in-service 
events.  

Although the significance of facts are discussed further 
below,  the Board observes that in a service department 
record of hospitalization dated from October 23 to November 
7, 1969, it was noted that the veteran had been working in 
"linen control" at Niagara Falls Air Force Base in New 
York.  He reported that he had developed "insidious low back 
ache" in January 1969, although he denied having bowel or 
bladder problems, numerous notations of continued back pain 
appear in his service medical records.  He was diagnosed as 
having a chronic low back strain.  Although the veteran's 
physical profile serial report was amended in December 1969 
to excuse him from lifting objects over 10 pounds; running or 
jumping and standing longer than one hour, by March 1970, the 
veteran's back was assessed as being "much better."  

In a January 1975 letter to his congressional representative, 
the veteran reported that he injured his back while loading 
laundry.  There is no evidence substantiating the veteran's 
current account of having been assaulted by any individuals, 
including non-commissioned officers in a training or other 
service environment, which he alleges in part led to PTSD; 
nor of him having sustained a cervical injury as a result of 
any incident in service.  The veteran also then reported that 
he was discharged because of unspecified difficulties at 
home.  

Also relevant to this matter, the veteran's service medical 
records indicate that he was treated on a single occasion in 
October 1968 for an episode of a rash on his hand.  However, 
the veteran's March 1970 report of clinical medical 
examination reflects no symptoms or findings relative to his 
neck, upper extremities, lower extremities, feet,  skin, 
genitourinary system, mouth, and hearing - the latter being 
evaluated by audiometric testing.  The examiner also 
specifically noted that the veteran "denie[d] any other 
medical or surgical history."  

At the time of his separation from active military duty, the 
veteran's "PULHES" physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1




Thus, at the time he was separated from active military duty, 
the veteran was found by military medical examiners to be in 
a "high level of fitness" as to all categories.   Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992); (Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service. 

In view of the veteran's present contentions, the Board 
places great probative value on the service medical records 
and the separation physical examination, as they were 
specifically generated with a view towards ascertaining the 
veteran's military medical history and his physical and 
psychological health.  Increased probative value is based 
upon the recognition that this evidence is akin to statements 
of diagnosis and treatment, generally accorded great 
probative value in the law.    Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

 
Psychiatric disorder, to include PTSD

The veteran alleges that he has PTSD, which he claims was 
caused by being assaulted by drill sergeants and other 
supervising non-commissioned officers.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.304 (2006), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  The veteran does not 
allege, and the evidence does not suggest, that he 
participated in combat.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

As noted, the veteran asserts that he injured his back as a 
result of abuse by his training instructors during basic 
training while in service - in various correspondence, the 
veteran has specifically tied such assaults to his service-
connected back disorder, i.e., he alleges that one or more 
incidents resulting in his service-connected back disorder 
also led to PTSD.

There is no evidence to show that the veteran injured his 
back as a result of abuse during service.  Service medical 
record dated from October 1969 through March 1970 show that 
he injured his low back as a result of lifting heavy laundry 
bags.  To the extent that the service medical records reflect 
military duties or psychiatric complaints or symptoms, they 
are negative of any evidence of treatment for or a diagnosis 
of any mental disorder while on active duty.  His March 1970 
separation report of medical examination shows normal 
psychiatric clinical findings.

Subsequent to service, a VA outpatient treatment record dated 
in January 1975 reveals that the veteran reported depression.  
The impression was adult situational reaction with depressive 
overlay.  A private medical record from the Southern Indiana 
Mental Health & Guidance Center dated in November 1975 
reveals that the veteran had an abusive childhood, and that 
he used music as a way of escape after his parents divorced.  
He was said to have become involved in heavy drug use in high 
school.  He had used heroin, contracting hepatitis, cocaine 
and marijuana.  He described sleep problems, insecurity, and 
depression.  The diagnosis was depressive neurosis - there 
was no mention of any incident of military service.

A private medical record from the Southern Indiana Mental 
Health & Guidance Center dated in September 1977 reveals that 
the veteran had been in treatment since November 1975.  He 
was said to be using marijuana rather heavily, but showed no 
interest in returning for treatment for emotional problems.  
VA outpatient treatment records dated from January 1985 to 
February 1986 show treatment for a history of depression and 
substance abuse.  The diagnoses included rule out dysthymic 
disorder, rule out mixed substance abuse and rule out 
personality disorder.  Again, these records are devoid of any 
mention of the veteran's military service, other than its 
historical occurrence.

An August 1985 private psychological evaluation report 
conducted to establish vocational potential reveals that the 
veteran reported being treated for a severe depressive 
reaction in 1975.  The veteran was determined to be function-
impaired because of his emotional state, which needed 
attention before undertaking any technical training - there 
was no mention of any incident of military service.

A private medical record from Lifespring Mental Health 
Services dated in December 1985 reveals that the veteran 
reported experiencing depression due to financial 
difficulties in changing careers and not getting needed 
medical attention for back and neck injuries.  The diagnoses 
were adjustment disorder with depressed mood, occupational 
problems due to physical impairment, alcohol abuse and 
cannabis dependence.  However, there is no mention of a 
causal connection between any psychiatric symptoms and his 
military service.  

Additional Lifespring records dated from April 1986 to 
February 1993 reveal that the veteran was referred to 
counseling through Indiana Vocational Rehabilitation for his 
use and suspected abuse of drugs, and his ongoing and 
recurrent depression. In April 1986, he reported that his 
depression was due to his financial difficulties and the 
breakup of a four-year relationship - i.e., without mention 
of any incident of military service.  In July 1987, the 
veteran was diagnosed as having a generalized anxiety 
disorder (primary), dysthymic disorder, episodic alcohol 
abuse, episodic cannabis dependence, and histrionic 
personality disorder.  There is no mention in these records 
of any military service causality. 

A December 1991 Lifespring evaluation report noted that the 
veteran's problems were nearly identical to those presented 
when first seen in April 1986, which admission lasted until 
July 1987.  The veteran reported multiple health issues 
related to a recent motor vehicle accident and chronic 
anxiety and depression.  The diagnoses included generalized 
anxiety disorder, episodic alcohol abuse by history, 
continuous cannabis use by history, rule out histrionic 
personality disorder, and chronic pain due to back problems 
and myofascial syndrome. 

A VA outpatient treatment record dated in July 1992 shows 
that the veteran reported having depression for more than two 
years.  He added that because of  many stressors, he had an 
extremely low frustration tolerance.  His motivation was one 
of attempting to survive.  There was no evidence of thought 
disorder or psychosis.  He denied suicidal and homicidal 
ideations.  The impression was generalized anxiety disorder, 
dysthymia, episodic alcohol abuse by history, continuously 
cannabis use by history (none currently), and rule out mixed 
personality disorder. 

A VA outpatient treatment record dated in August 1993 shows 
that the veteran reported being traumatized by a number of 
health issues and by his perception that no one was willing 
to help him.  His anxiety and depression were substantially 
reduced once he received favorable Supplemental Security 
Disability Benefits and VA decisions.  The final diagnoses 
were generalized anxiety disorder, dysthymia, episodic 
alcohol abuse by history, continuous cannabis abuse by 
history (none currently), and rule out personality disorder.

A September 1992 Social Security Insurance Disability 
Assessment shows that the veteran reported a history of 
alcohol abuse since he was fourteen that led to dependency.  

A June 1993 VA mental disorders examination report shows that 
the veteran reported that he had never had any inpatient 
psychiatric treatment.  He indicated that he began outpatient 
psychiatric treatment in 1975 at Lifespring Hospital 
secondary to depression and substance abuse, and continued 
there intermittently until January 1993.  Mental status 
examination revealed no evidence of anxiety, depression, or 
psychosis.  The diagnoses included episodic alcohol abuse, 
polysubstance abuse in remission, and secondary type 
dysthymia, by history.  At the time of evaluation, there was 
no evidence of social impairment or of clinical depression.

During his October 1993 RO hearing, the veteran testified 
that he had a nervous condition as a result of two incidents 
during basic training wherein he had injured his back.

A December 1993 VA psychological evaluation report reveals 
that the veteran reported a chaotic and abusive childhood and 
a prominent substance abuse history.  The diagnoses included 
alcohol and cannabis abuse, in partial remission, secondary 
type dysthymia, late onset, psychological factors affecting 
physical condition, and personality disorder, not otherwise 
specified, with narcissistic and borderline features. 

VA outpatient treatment records dated from July 1993 to 
August 1994 show multiple mental health clinic visits with 
diagnoses of alcohol and substance abuse and rule out 
dysthymia and bipolar disorder.  A March 1994 outpatient 
treatment record noted that the veteran reported memory loss 
and depression due to back and neck problems, which he 
alleged stemmed from an physical assault by his training 
instructor during service.  VA outpatient treatment records 
dated from September 1994 to January 1995 show intermittent 
treatment for dysthymia, borderline personality disorder, 
history of alcohol and cannabis abuse, and psychological 
factors affecting physical condition. 

An April 1995 VA PTSD examination report shows that the 
veteran reported his family had been very dysfunctional, that 
his parents physically and verbally abused him, and that he 
was sexually molested by a priest and an assistant scout 
master.  He was never in a war zone but stated that a drill 
sergeant or training instructor beat him when he was in the 
military, which had given him a back strain.  He indicated 
that he was thrown through a door, picked up and shaken with 
such force that he received a neck injury.  

Psychological testing conducted in the preceding two years 
did not diagnose PTSD, but instead found significant 
personality pathology and a long history of polysubstance 
abuse and dependence. While the veteran reported pain, no 
pain behaviors were noted.  The diagnoses were history of 
alcohol abuse and dependence and mixed substance abuse, 
psychological factors affecting physical condition, 
borderline personality disorder with paranoid, schizo-type 
and narcissistic traits, and history of back strain.  

The examiner concluded that the veteran did not have He noted 
that the June 1993 VA examiner had not assessed PTSD or any 
significant Axis I psychiatric diagnosis, nor was there 
evidence of clinical depression.  The examiner did not notice 
any clinical signs of depression by objective signs on 
evaluation.  He added that it was clear from the 
psychological testing that the veteran's principal diagnosis 
was a history of chronic substance abuse complicated with 
prominent Axis II characterological pathology.  The examiner 
did not assess the veteran as having an Axis I mood, thought 
or anxiety disorder.  He concluded that none of the veteran's 
emotional problems related to an incident of service or was 
aggravated by service.  The personality disorders and the 
symptomatology, which the veteran complained of, were 
longstanding, inherent traits developed in childhood and 
adolescence and had arisen long before any military service. 

A September 1995 VA general medical examination shows that 
the veteran, in part, was diagnosed with bipolar borderline 
personality disorder with history of depression and very 
strong family history; multiple substance abuse, and 
intravenous drug use.  There was no mention of a causal nexus 
between these disorders and any incident of military service.

In a November 1995 VA PTSD examination report, the diagnoses 
were history of alcohol abuse and dependence and mixed 
substance abuse, psychological factors affecting physical 
condition, borderline personality disorder with paranoid, 
schizo-type and narcissistic traits, and history of back 
strain.  The examiner concluded that there was no basis for 
the veteran's claim for service connection for PTSD.  He 
referenced the findings of the April 1995 VA examination.  
The examiner concluded that the veteran did not have any 
social or occupational dysfunctionality arising from a 
psychiatric diagnosis due to military service.





VA outpatient treatment records dated from January 1995 to 
June 1998 show continuing mental health treatments with 
assessments of dysthymia; psychosis, not otherwise specified; 
borderline personality disorder; history of alcohol and 
substance abuse; chronic pain syndrome; psychological factors 
affecting physical condition; rule out bipolar disorder 
versus delusional disorder; and dysthymia.

Because the preponderance of the competent evidence 
demonstrates that the veteran does not have PTSD; or a 
psychiatric disorder linked by competent medical opinion to 
any incident of active military service, the claim is denied. 

As indicated above, the award of service connection for PTSD 
requires the presence of (1) a medical diagnosis of PTSD 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The above-reviewed evidence indicates that apart from the 
fact that there is no evidence of an in-service event, i.e., 
the veteran is shown to be misrepresenting his account of 
having been assaulted during his active military service, 
there is no competent medical evidence of a diagnosis of 
PTSD.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The Board finds that results of all the examination reports 
of record, each of which establish that the veteran did not 
meet the criteria for a diagnosis of PTSD, to be definitive 
and based upon examination of the veteran and a complete 
review of the claims file. They are, therefore, found to 
carry significant probative weight.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).





Accordingly, absent competent medical evidence of a diagnosis 
of PTSD based upon a verified stressor, entitlement to 
service connection for this disorder cannot be awarded.  In 
short, the preponderance of the evidence is against the 
veteran's claim, and the appeal must be denied.

With regard to the issue of any other psychiatric disorder, 
to include the recently diagnosed history of alcohol abuse 
and dependence and mixed substance abuse, psychological 
factors affecting physical condition, borderline personality 
disorder with paranoid, and schizo-type and narcissistic 
traits, the competent medical evidence of record has shown 
that there is no evidence of treatment for a psychiatric 
disorder during the veteran's period of active service.  

Subsequent to service, the first medical evidence of record 
of a psychiatric disorder was not until January 1975, wherein 
the veteran was given an impression of adult situational 
reaction with depressive overlay.  This was more 
approximately five years following discharge from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The competent 
medical evidence of record thereafter all suggests that the 
veteran's current psychiatric disorder was not caused by or a 
result of his period of service.  As the medical evidence of 
record has not established a nexus between a psychiatric 
disorder and service, service connection must be denied.  See 
Hickson, 12 Vet. App. at 253.

Additionally, the veteran's service records do not indicate a 
marked and precipitous decline in performance of duty, 
appearance or behavior changes suggestive of in-service 
personal assault, as in 38 C.F.R. § 3.304(f)(3).  There is no 
evidence of the claimed assault; nor evidence suggesting 
behavioral changes that could be explained by such trauma.  
The veteran has not been diagnosed with PTSD and the 
veteran's inservice reports of a low back injury were clearly 
attributed to lifting heavy laundry bags and not a personal 
assault.  

There is also no evidence of record that he was diagnosed 
with a psychosis which had become manifested to a compensable 
degree during the first year following his separation from 
service.  Accordingly, entitlement to service connection for 
a psychosis on a presumptive basis is also not warranted.  
See 38 C.F.R. §§ 3.307, 3.309 (2006).

As such, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD is 
denied.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.
 

Bilateral hearing loss

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157.  The 
Court further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

The veteran underwent a number of audiological examinations 
during his period of active service.  His enlistment 
examination report dated in May 1968 shows that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 5, 10, 0, 0 and 0 decibels, respectively.  
Pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 10, 10, 0, 0 and 0 decibels, 
respectively.  This examination used International Standard 
Organization (ISO) units, which was the standard of 
measurements of pure tone thresholds by the service 
department audiological examiners subsequent to October 31, 
1967.  

The veteran's separation audiological examination completed 
in March 1970 shows that pure tone thresholds in the right 
ear at 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 0 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 0 
decibels, respectively.  Clinical evaluation of the ears was 
generally normal.

Following separation from service, the veteran underwent a VA 
audiological examination in February 1988.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 25, 20, 5, and 5 decibels, respectively.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, and 4000 
Hertz were 5, 5, 0, and 0 decibels, respectively.  The 
puretone average for the right ear was 14 and the average for 
the left ear was zero.  The veteran's speech recognition and 
discrimination scores using the Maryland CNC test were 100 
percent for both ears. The impression was mild, mixed hearing 
loss in the right ear and within normal limits in the left 
ear.

During his October 1993 RO hearing, the veteran asserted that 
he had hearing problems since the early 1970s, which he 
attributed to sinus problems while in service.  He indicated 
that he had ear infections within three to four years of 
separation. 

A December 1994 VA audiological examination report shows that 
the veteran reported a history of sinusitis and Eustachian 
tube problems in his left ear since 1968, while at Lowry Air 
Force Base, and middle ear pathology problems in both ears in 
service and since discharge.  He stated that he had been 
given medication for dizziness while in service.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 30, 25, 15, 10, and 15 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 15, 15, 10, 10 and 15 
decibels, respectively.  The puretone average for the right 
ear was 16 and the average for the left ear was 13.  His 
speech recognition and discrimination scores using the 
Maryland CNC test were excellent with 100 percent in both 
ears. The impression was essentially normal hearing level at 
frequencies 1000 Hertz through 4000 Hertz, bilaterally.  
There was mild conductive hearing loss at 250 Hertz and 500 
Hertz and a slight conductive component at 2000 Hertz in the 
right ear.  Tympanograms were normal in the right ear with 
reduced compliance in the left ear.

A January 1995 VA ear disease examination report shows that 
the veteran reported that he worked in supplies and stated 
that he was exposed in service to loud jet engine noise as 
his barracks were located adjacent to the air field.  He 
added that he had an episode of sinus congestion and a middle 
ear infection while he was in service.  He described 
decreased hearing and pressure, especially in the left ear, 
which was occasionally painful.  On examination, the external 
appearance of both ears was normal.  The tympanic membrane 
was intact on both sides and there appeared to be no effusion 
on the left side.  The impression was mild sensorineural 
hearing loss in the right ear of low frequencies.  It was 
noted that he had been exposed to noise while in service, and 
that it was possible that his hearing loss was related to 
noise exposure.

A September 1995 VA audiological examination report shows 
that pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 20, 20, 15, 5, and 15 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 10,10, 
and 15 decibels, respectively.  
The puretone average for the right ear was 14 and the average 
for the left ear was 13.  His speech recognition and 
discrimination score using the Maryland CNC test was 100 
percent for both ears.  The examination revealed hearing test 
results within normal limits and excellent speech 
recognition, bilaterally. 

VA outpatient treatment records dated from January 1996 to 
June 1998 show intermittent treatment for otitis media.  The 
veteran's tympanic membranes were within normal limits. 

A VA audio examination report dated in November 2004 reveals 
that the veteran reported a history of Meniere's disease, ear 
infections, Eustachian tube disorder, and ear pressure.  He 
described that his hearing sensitivity was equal in both 
ears.  He added that he first noticed hearing difficulty in 
October 1968 as a result of noise exposure in service.  He 
denied any occupational noise exposure since service, but 
indicated that he had daily recreational noise exposure since 
service as he was a musician exposed to loud music every day.  
Pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 20, 15, 20, 20, and 20 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 25, 30, 25, 35, and 35 
decibels, respectively.  The puretone average for the right 
ear was 19 and the average for the left ear was 31.  His 
speech recognition and discrimination score using the 
Maryland CNC test was 100 percent for both ears.  The 
diagnosis was right ear hearing within normal limits, and 
left ear mild sensorineural hearing loss from 500 to 4000 
Hertz.  

The Board has considered the veteran statements in support of 
his claim that he has bilateral hearing loss as a result of 
his service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more, the 
veteran's statements are not competent evidence of a 
diagnosis of hearing loss, nor do they establish a nexus 
between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 
C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hertz are all less than 40 decibels and at least three 
of those threshold levels are 25 decibels or less.  Hensley, 
5 Vet. App. at 160.

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 143.  The veteran has not shown hearing loss during 
service, and his separation examination report revealed 
audiometric testing which did not demonstrate the pertinent 
level of hearing loss to constitute a disability.  
Accordingly, there is no evidence that the veteran's 
currently diagnosed mild sensorineural hearing loss is 
manifested as a result of service within the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, his claim for 
service-connected disability benefits for bilateral hearing 
loss cannot be granted.

The medical evidence of record does not show that any 
audiometric examination revealed a threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz of 40 
decibels or greater nor any speech recognition scores less 
than 94 percent at any time either during or after service.  
Moreover, it is not until the November 2004 VA examination 
that there is evidence of the left ear showing thresholds for 
at least three frequencies at 26 decibels or greater.  This 
is more than 34 years following separation from service.  The 
prolonged period since service without evidence of a hearing 
loss disability is considered probative evidence against the 
claim.  See Maxson, 230 F.3d at 1333.

The Board has considered the January 1995 VA examination 
report wherein the examiner indicated that it was 
"possible" that the veteran's hearing loss was related to 
noise exposure in service.  However, this was based upon a 
history as provided by the veteran.  A medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [ a diagnosis "can be no better than the 
facts alleged by the appellant."].  Apart from evidence that 
the examiner's assessments were made on the basis of 
primarily the veteran's account, the facts underlying the 
assessment are not substantiated by the record, as at the 
time he was separated from active service and for 
approximately 34 years thereafter, there was no evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran.).    

When viewed against the background of the service medical 
records which are negative for any diagnosis of a hearing 
loss disability and the lack of evidence of a hearing loss 
disability as defined by 38 C.F.R. § 3.385 until 2004, the 
medical evidence of record does not establish that there is a 
nexus between the current diagnosis and service.  While a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of 
the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the Board 
was not bound to accept opinions of two doctors who made 
diagnoses of PTSD almost twenty years following veteran's 
separation from service and who necessarily relied on history 
as related by veteran].  Moreover, in the November 2004 VA 
examination report, the veteran, himself, indicated that he 
was exposed to loud music on a daily basis ever since his 
discharge from service.

As such, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  Thus, the evidence is insufficient to support a grant 
of service connection for bilateral hearing loss. Because the 
preponderance of the evidence is against this service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 


Neck disorder

Service medical records dated from October 1969 through March 
1970 are completely silent for any evidence of treatment for 
or a diagnosis of a neck disorder.  The veteran's March 1970 
separation report reveals normal clinical findings for the 
neck, spine and musculoskeletal system.

Subsequent to service, a December 1985 Lifespring crisis case 
report shows that the veteran reported experiencing 
depression due to financial difficulties in changing careers 
and not getting needed medical attention for a neck injury.  

A VA outpatient treatment record dated in February 1986 shows 
that the veteran reported neck pain. He was given physical 
therapy treatment for possible cervical strain, however, he 
was noncompliant with the home exercise program.

During his April 1986 VA examination, the veteran reported  
developing neck pain in 1972 for which he received 400 
chiropractic treatments and took medication for pain relief.  
He indicated that he had migraines, and that his pain was 
aggravated by delivery driving because of turning his head to 
see the back of the truck or to back it up.  Neck motion was 
virtually 100 percent normal, about 75 to 85 percent with 
pain.  There was no diagnosis associated with the neck.

A VA outpatient treatment record dated in March 1987 reveals 
that the veteran reported neck pain with mild degenerative 
changes of the lumbosacral spine and at C4- C6.

A June 1990 private consultation for a vocational 
rehabilitation evaluation shows that the veteran reported 
that he developed neck pain in the early 1970s which required 
frequent trips to chiropractors and prompted him to substance 
abuse and alcoholism.  The impression, in part, was chronic 
neck strain with severe emotional overlay, which might 
benefit from psychiatric evaluation or counseling to help the 
veteran deal with his chronic pain and anxiety problems.

A March 1991 Humana Hospital-University of Louisville 
hospital treatment record shows that the veteran was treated 
for various symptoms following a motor vehicle accident.  
Cervical spine X-rays revealed degenerative change with 
spurring at multiple levels and with encroachment of C6-C7 
foramen on the right and C3-C4 foramen on the left.  There 
was no evidence of fracture, dislocation or soft tissue 
swelling. 

An April 1991 VA outpatient treatment record shows that the 
veteran reported increasing pain in the right aspect of the 
posterior neck.  Physical examination revealed soreness in 
the trapezius of the lower right neck.  In May 1991, he 
reported neck pain radiating to the dorsum of the right foot.  
On examination, the neck had good range of motion with 
trigger points in the trapezius.  Cervical spine X-rays 
revealed normal soft tissues and bony alignment to the T1 
level.  Mild degenerative changes were seen at several levels 
but no acute fracture was identified.  

A September 1991 statement from an orthopedic resident noted 
that the veteran was being followed for various cervical 
musculoskeletal complaints reportedly stemming from a March 
1991 motor vehicle accident, making him unable to return to 
heavy labor.  An electromyograph of the left upper extremity 
did not support a diagnosis of left cervical radiculopathy. 

VA outpatient treatment reports from October 1991 to November 
1993 show intermittent reports of neck pain with limited 
range of motion and trigger point pain over the splenius 
capitus, trapezius, rhomboids and left and right pectoral 
minor.

A private September 1992 Social Security Insurance Disability 
Assessment shows that the veteran asserted that his 
disability was due, in part, to his neck disorder which had 
been first manifested while he was in service.

An October 1992 private medical examination conducted for the 
Indiana Disability Determination Office, shows that the 
veteran reported having a history of neck pain since shortly 
after his back pain in 1969 or 1970, for which he had been 
treated by a chiropractor.  Physical examination revealed 
normal curvature to his cervical spine when standing.  X-rays 
of the cervical spine revealed anterior spurring at C4-C5, 
C5-C6, and C6-C7 with some posterior spurring at C6-C7 and 
Luschka joint spurring and sclerosis at C3-C4, C4-C5, and C5- 
C6.  The impression was degenerative joint disease of the 
cervical spine.

A July 1993 VA joints examination report shows that the 
veteran reported a history of a neck injury following a motor 
vehicle accident which resulted in numbness in his left arm.  
Physical examination of the cervical spine revealed full 
active range of motion without any deformity, discoloration, 
edema or scoliosis.  The diagnosis, in part, was 
polyarticular arthritis versus arthralgias.

During his October 1993 RO hearing, the veteran indicated 
that his service-connected low back disorder affected his 
cervical spine disorder.  The April 1995 VA general medical 
examination report reveals that the veteran reported a 
history of neck pain which had been exacerbated by a motor 
vehicle accident.  Physical examination of the neck was 
within normal limits.

The September 1995 VA general medical examination report 
reveals that the veteran reported limited range of motion of 
his neck.  Physical examination of the neck was within normal 
limits.  

An October 1997 VA spine examination report shows that the 
veteran reported cervical pain which was sharp and throbbing 
at times, sometimes with a dull ache. The examiner referred 
to private records which showed degenerative joint disease in 
the cervical spine.  Physical examination revealed no 
postural abnormalities, muscle spasms, atrophy, or cyanotic 
condition, and strength was 5/5.  The diagnosis was 
degenerative joint disease in the cervical spine with 
decreased range of motion.  

The evidence of record has failed to demonstrate that there 
were any incidents of a neck disorder during the veteran's 
period of active service.  There is no evidence of the 
manifestation of arthritis of the cervical spine to a 
compensable degree within one year following service.  There 
is also no evidence of a neck disorder of record until the 
December 1985 Lifespring treatment record which showed that 
he reported neck pain.  This was nearly 16 years following 
his discharge from service.  This  prolonged period without 
medical complaint and the amount of time that elapsed since 
service, is considered probative evidence against the claim.  
See Maxson, 230 F.3d at 1333.

Although the veteran currently has a diagnosis of 
degenerative joint disease in the cervical spine, there is no 
evidence of a chronic disability during his period of active 
service, continuity of symptomatology after such period of 
active service, or medical evidence associating a current 
diagnosis to service or to any service-connected disorder.  
See Hickson, 12 Vet. App. at 253.

The Board has considered the veteran's assertions in support 
of his claim that he has a neck disorder associated with 
service, to include his service-connected low back disorder.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a neck disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Toe fungus

A service medical record dated in May 1969 shows that the 
veteran received a single treatment for peeling and itching 
of the right great toe with no diagnosis.  The remaining 
service medical records are negative of any evidence of 
treatment for or a diagnosis of toe fungus.  The veteran's 
March 1970 separation report reveals normal clinical findings 
of the skin and feet.

Subsequent to service, VA outpatient treatment records dated 
from November 1974 to January 1975 reveal that the veteran 
reported dermatitis and fungus infection of the right foot, 
which he maintained he had since 1969.  




A July 1993 VA skin examination report reveals that no 
lesions were present on examination.  The diagnosis was 
fungal lesion to the feet by history only.

During his October 1993 RO hearing, the veteran indicated 
that he had developed a skin disorder manifested by fungus 
during basic training, and that it has continued since his 
separation from service.  He added that he had been receiving 
treatment at a VA medical center.  

A VA outpatient treatment record dated in October 1993 
reveals that the veteran was said to have right hallux 
fungus.

The April 1995 VA general medical examination report shows 
that the veteran reported a history of toe fungus and 
itching.  The diagnoses was mild tinea pedis. 

The September 1995 VA general medical examination report 
shows that examination of the feet was within normal limits 
with no fungus visible anywhere on his body.  The diagnosis 
was history of tinea pedis, resolved.

VA outpatient treatment records dated January 1996 to June 
1998 show treatment for probable neurodermatitis due to the 
veteran's dogs having mange.

The evidence of record has failed to demonstrate that the 
veteran had a fungus disorder during his period of active 
service.  Although there was a single reported treatment for 
peeling and itching of the right great toe during service, 
there was diagnosis of toe fungus, and the incident appears 
to have been acute and transitory as the separation 
examination report revealed normal clinical findings of the 
skin and feet.  While there have been intermittent reports 
following service of toe fungus and tinea pedis, these were 
not manifested until the November 1974 VA outpatient 
treatment records, more than four years following separation 
from service.  This four year period without continuity of 
symptomatology is deemed to be probative evidence against the 
claim.  See Maxson, 230 F.3d at 1333.

Moreover, although the veteran has had intermittent diagnoses 
toe fungus and tinea pedis thereafter, the symptoms appear to 
have consistently resolved, and there has been no competent 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.  While the veteran is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence of a medical diagnosis or 
nexus to service.  See Espiritu, 2 Vet. App. at 494-495.  
Thus, absent a showing of continuity of symptomatology of toe 
fungus following the single May 1969 episode of peeling and 
itching, and without a current diagnosis of toe fungus and a 
medical opinion linking it to service, the veteran's claim 
must be denied. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a toe fungus.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Stomach disorder

A service medical record dated in January 1969 reveals that 
the veteran was treated for occasional stomach cramps.  
Thereafter, his March 1970 separation examination report 
reveals normal clinical findings for the abdomen, viscera, 
and genitourinary system.

Subsequent to service, a VA hospital treatment records dated 
in August 1972 shows that the veteran was treated for 
reported nausea, vomiting and jaundice, and a history of 
exposure to infectious hepatitis through a heroin injection.  
Urinalysis was negative. The diagnosis was serum hepatitis.

In February 1974, the veteran's private physician referred 
him to a VA medical center with diagnoses of possible 
gallbladder and/or peptic ulcer disease.  The veteran 
reported a six month history of epigastric pain.  On 
admission, physical examination, upper gastrointestinal and 
gallbladder series were within normal limits, and the veteran 
was discharged.

A September 1989 genitourinary consult show that the 
veteran's abdomen was flat, soft, non-tender with no 
abnormalities or masses.  In July 1990, the veteran reported 
frequent urination, bloating, and tenderness on the right 
side. The impression was rule out gallstones and peptic ulcer 
disease.  

The March 1991 Humana Hospital-University of Louisville 
discharge report noted that the veteran reported pain in the 
side of the abdomen following a motor vehicle accident.  He 
was diagnosed with a ruptured spleen and a splenectomy was 
performed without complications. 

An April 1991 gall bladder ultrasound study revealed no fluid 
collections in the left upper quadrant of the abdomen, the 
gallbladder was normal without stones, and the intra- and 
extrahepatic biliary ducts had a normal caliber.  An upper 
gastro-intestinal series revealed persistent collection of 
barium in the prepyloric regions of the antrum with prominent 
folds, suggesting a prepyloric ulcer.  

A November 1991 record shows reported right upper quadrant 
pain of the abdomen with an impression of dyspepsia and rule 
out microcystitis.  A September 1992  
esophagogastroduodenoscopy revealed that the veteran's 
stomach, duodenum and esophagus were normal. 

An August 1993 outpatient discharge summary revealed a final 
diagnosis which included ulcers.

The April 1995 VA general medical examination report reveals 
that the veteran reported a history of a nervous stomach.  He 
denied nausea, vomiting, hematemesis or weight loss.  
Physical examination revealed the digestive system was 
consistent with a well-healed surgical scar on the abdomen 
from remote splenectomy.  A recent genitourinary note had 
revealed chronic prostatitis and incomplete emptying with 
normal examination.  The diagnosis was functional gastritis.  

The September 1995 VA general medical examination report 
reveals that the veteran reported decreased immunity from his 
splenectomy.  Physical examination revealed the abdomen had 
positive bowel sounds and was soft, non-tender with no 
hepatomegaly or masses noted.  The veteran declined a 
genitourinary examination. The diagnoses included hepatitis B 
and status post splenectomy.

The evidence of record has failed to demonstrate that the 
veteran had a stomach disorder during his period of active 
service.  Although there was a reported treatment for 
occasional stomach cramps in January 1969, there was no 
diagnosed disorder associated with the reported symptoms.  
Additionally, the incident appears to have been acute and 
transitory as the separation examination report revealed 
normal clinical findings of the abdomen, viscera, and 
genitourinary system.  There is also no evidence of the 
manifestation of peptic ulcer disease to a compensable degree 
within one year following service.  While there have been 
intermittent reports of symptoms related to the stomach 
following service, including possible gallbladder and peptic 
ulcer disease beginning in February 1974, a splenectomy in 
March 1991, and functional gastritis in April 1995, these 
were not initially manifested until almost four years 
following separation from service.  This four year period 
without continuity of symptomatology is deemed to be 
probative evidence against the claim.  See Maxson, 230 F.3d 
at 1333.

Moreover, although the veteran has had intermittent diagnoses 
including ulcers, splenectomy and gastritis following 
service, there has been no competent medical evidence 
associating a current diagnosis to service.  See Hickson, 12 
Vet. App. at 253.  While the veteran is certainly competent 
to describe the extent of his current symptomatology, there 
is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence of a medical diagnosis or nexus to service.  
See Espiritu, 2 Vet. App. at 494-495.  Thus, absent a medical 
opinion linking the post-service symptomatology to single 
incident of stomach cramps during service, the veteran's 
claim must be denied. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a stomach disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Left knee disorder

Service medical records dated from October 1969 through March 
1970 are completely silent for any evidence of treatment for 
or a diagnosis of a left knee  disorder.  The veteran's March 
1970 separation report reveals normal clinical findings for 
the lower extremities.

Subsequent to service, VA outpatient treatment records dated 
from November 1974 to January 1975 reveal that the veteran 
reported a hard cyst behind his left knee.

VA outpatient treatment records dated from May 1986 to 
September 1991 show that the veteran reported left knee pain.  
He was diagnosed with degenerative disease involving the 
medial compartment of the left knee joint at the area, where 
he had been bitten by a dog a year earlier.

During his October 1993 RO hearing, the veteran indicated 
that he had pain and numbness in his left leg, associated 
with his back disorder.  

The April 1995 VA general medical examination report reveals 
that the veteran reported a history of a left knee disorder 
since the 1970's.  Physical examination of the left knee 
revealed range of motion to 130 degrees, with no evidence of 
instability.  The diagnosis was bilateral knee arthralgias.

The September 1995 VA general medical examination report 
reveals that examination of all extremities had full range of 
motion.  

The evidence of record has failed to demonstrate that the 
veteran had a left knee disorder during his period of active 
service.  There is also no evidence of arthritis of the left 
knee to a compensable degree within one year following 
service.  While there was a reported a hard cyst behind the 
left knee in November 1974 and degenerative disease of the 
left knee in May 1986, these were not initially manifested 
until more than four and 16 years, respectively, following 
separation from service.  These prolonged periods without 
continuity of symptomatology are deemed to be probative 
evidence against the claim.  See Maxson, 230 F.3d at 1333.

Moreover, there is no evidence of record of continuity of 
symptomatology of the left knee hard cyst since 1974, and the 
degenerative disease of the left knee in May 1986 was 
attributed to a contemporaneous dog bite.  There has been no 
competent medical evidence associating either diagnosis to 
the veteran's period of active service or to a service-
connected disorder.  See Hickson, 12 Vet. App. at 253.  

While the veteran is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence of a 
medical diagnosis or nexus to service.  See Espiritu, 2 Vet. 
App. at 494-495.  Thus, absent a medical opinion linking a 
current left knee disorder to service or to a service-
connected disorder, the veteran's claim must be denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Eye disorder

A February 1969 ophthalmologic consultation reveals that the 
veteran reported having had glasses for three years.  He 
described headaches and blurred distant vision.  The 
recommendation was to stop wearing glasses for distant 
vision, and to only wear them for near vision.  An October 
1969 vision examination showed vision findings that were 
nearly identical to those in February. 

The veteran's March 1970 separation examination report 
reveals normal clinical findings of the eyes.  The examiner 
noted that the veteran had worn glasses for five years 
without complications or sequela.  Visual acuity was recorded 
as 20/20 in the right eye and 20/25 in the left eye, and each 
corrected to 20/20.

A July 1993 VA visual examination report shows that the 
veteran reported that he normally wore bifocals and had a 
floater in his right eye for the preceding five years.  He 
indicated that he had muscle spasms in the left eye, which 
started a month earlier, lasted almost constantly for two 
weeks, and had tapered off to the point that it had not 
occurred in the preceding couple of days.  He added that he 
had been under a significant amount of stress.  Corrected 
visual acuity was 20/20 at distance in both eyes, and near 
vision was 20/30 in the right eye and 20/40 in the left eye.  
The veteran denied constant diplopia.  Confrontational visual 
fields were full in both eyes.  Dilated fundus examination 
showed disc, vessels, macula and periphery to be normal in 
both eyes.  Conjunctive and sclera were normal and quiet. 
Cornea was clear.  The diagnoses were refractive error, 
presbyopia, and history of muscle spasms in the left eye.  
The latter was likely secondary to social stressors and had 
been tapering off.  

During his October 1993 RO hearing, the veteran indicated 
that he never wore glasses until after he was in service.

A June 1994 VA vision report shows conjunctiva were normal 
and quiet, and the cornea was clear.  Disk, macula, vessel 
and periphery were within normal limits.  The impression was 
refractive error.

The April 1995 VA general medical examination report shows 
that the veteran reported eye problems manifested by 
refractive error and floater in right eye.  The diagnosis was 
refractive error and presbyopia.  The September 1995 VA 
general medical examination report shows that the diagnosis 
included presbyopia.




There is no evidence of record subsequent to service 
suggesting that the veteran has a current eye disorder.  The 
veteran has been diagnosed with refractive error and 
presbyopia.  Congenital or development defects and refractive 
error of the eye are not diseases or injuries within the 
meaning of 38 C.F.R. § 3.303(c) (2006).  The veteran's 
current diagnoses are of presbyopia, a congenital defect, and 
refractive error.  See 38 C.F.R. § 3.303(c) (2006).  The 
applicable regulations do not provide for service connection 
for refractive error (a developmental defect) or congenital 
defects, such as the veteran's diagnosed presbyopia, since 
they are not a disease or injury.  While certain familial 
conditions may be service-connected if aggravated by service, 
defects, such as presbyopia, may not be.  See VAOPGCPREC 82- 
90 (July 18, 1990). 

The evidence of record has failed to demonstrate that the 
veteran had an eye disorder during his period of active 
service as there is only reported refractive error.  While 
there was a reported muscle spasm of the left eye in July 
1993, this was said to have been etiologically related to 
social stressors and had tapered off.  There was no incidence 
of left eye muscle spasms during service or until more than 
23 years following discharge from service.  This prolonged 
period without continuity of symptomatology is deemed to be 
probative evidence against the claim.  See Maxson, 230 F.3d 
at 1333.  Moreover, there is no evidence of record of 
continuity of symptomatology of the left eye muscle spasm, as 
the July 1993 report is the only incident of record.  There 
has been no competent medical evidence associating any eye 
disorder to the veteran's period of active service.  See 
Hickson, 12 Vet. App. at 253.  

While the veteran is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence of a 
medical diagnosis or nexus to service.  See Espiritu, 2 Vet. 
App. at 494-495.  Thus, absent a medical opinion linking an 
eye disorder to service, the veteran's claim must be denied.




Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


Temporomandibular joint syndrome

Service medical records dated from October 1969 through March 
1970 are completely silent for any evidence of treatment for 
or a diagnosis of a temporomandibular joint syndrome.  The 
veteran's March 1970 separation report reveals normal 
clinical findings for the head and face.

Subsequent to service, a July 1988 report of a private 
cranialmandibular and neuromuscular examination for jaw-joint 
dysfunction and pain noted a clinical history of the presence 
of facial pain and/or craniomandibular dysfunction on the 
left side.  Forward head postural compensation was observed, 
and X-rays showed right posterio-condylar displacement.  
Bilateral temporomandibular joint range of motion was 
excessive indicating hypermobility.  The diagnosis was 
myofascial pain and jaw dysfunction. 

The April 1995 VA general medical examination report reveals 
that the veteran reported a history of temporomandibular 
joint syndrome and headaches.  Physical examination of the 
head and face was within normal limits.  X-rays of the 
temporomandibular joints, both open and closed mouth, were 
unremarkable.  The diagnosis was history of temporomandibular 
joint pain.

The September 1995 VA general medical examination report 
shows that physical examination revealed that his head and 
face were within normal limits.




The evidence of record has failed to demonstrate that there 
were any incidents of temporomandibular joint syndrome during 
the veteran's period of active service.  There is also no 
evidence of temporomandibular joint syndrome of record until 
the July 1988 record showing a diagnosis of jaw dysfunction.  
This was more than 18 years following his discharge from 
service.  This prolonged period without medical complaint and 
the amount of time that elapsed since service, is considered 
probative evidence against the claim.  See Maxson, 230 F.3d 
at 1333.

Additionally, subsequent medical evidence of record merely 
shows a history of temporomandibular joint syndrome and 
reveals no current disability.  As there is no evidence of 
current temporomandibular joint syndrome, no evidence of 
temporomandibular joint syndrome in service, and no evidence 
of chronic temporomandibular joint syndrome etiologically 
related to service, service connection is not warranted.  See 
Hickson, 12 Vet. App. at 253.

The Board has considered the veteran's assertions in support 
of his claim that he has temporomandibular joint syndrome 
associated with service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Espiritu, 2 Vet. App. at 494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for temporomandibular joint syndrome.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. 
App. at 53.






Left foot disorder

Service medical records dated from October 1969 through March 
1970 are completely silent for any evidence of treatment for 
or a diagnosis of a left foot disorder.  The veteran's March 
1970 separation report reveals normal clinical findings for 
the lower extremities and feet.

Subsequent to service, VA outpatient treatment records dated 
from May 1986 to September 1991 show that the veteran 
reported left ankle pain.  A January 1988 X-ray report shows 
that the second toe of the left foot revealed no fracture or 
dislocation but showed mild degenerative changes.

A VA outpatient treatment record dated in June 1993 shows 
that the veteran was treated for a small puncture wound to 
the left foot after having stepped on a nail.  X-rays of the 
veteran's left foot were negative.

During his October 1993 RO hearing, the veteran indicated 
that he had pain and numbness in his left foot associated 
with his back disorder, and that his left foot was re-injured 
in a March 1991 motor vehicle accident.  

The April 1995 VA general medical examination report shows 
that the veteran reported a history of a foot disorder 
manifested by pain on the fourth toe of the left foot.  
Physical examination of the left foot revealed full range of 
motion with pain in the second metatarsal head.  There was 
good motion of the toes.  The feet were within normal limits 
and there was no evidence of pes planus.  The diagnosis was 
metatarsalgia of the left fourth metatarsophalangeal joint.

The September 1995 VA general medical examination report 
shows that physical examination of the left foot was within 
normal limits.
  


VA outpatient treatment records dated from January 1996 to 
June 1998 show treatment for left toe pain.  The assessment 
included foot pain.

The evidence of record has failed to demonstrate that there 
were any incidents of a left foot disorder during the 
veteran's period of active service.  While there are a number 
of incidents of various left foot disorders diagnosed 
subsequent to service, the earliest record of such is not 
until the January 1988 reports of left ankle pain. This was 
approximately 18 years following his discharge from service.  
This prolonged period without medical complaint and the 
amount of time that elapsed since service, is considered 
probative evidence against the claim.  See Maxson, 230 F.3d 
at 1333.

Additionally, subsequent medical evidence of record merely 
shows intermittent reports of various left foot symptoms, but 
no evidence of any chronic left foot disorder or of a nexus 
between any left foot disorder and service.  See Hickson, 12 
Vet. App. at 253.

The Board has considered the veteran's assertions in support 
of his claim that he has a left foot disorder associated with 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left foot disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.





Myofascial pain syndrome

Service medical records dated from October 1969 through March 
1970 are completely silent for any evidence of treatment for 
or a diagnosis of myofascial pain syndrome.  The veteran's 
March 1970 separation report reveals normal clinical findings 
for the musculoskeletal system.

Subsequent to service, private medical records from Humana 
Hospital-University of Louisville dated from August 1991 
through February 1992 show a diagnosis of myofascial syndrome 
due to a motor vehicle accident of the veteran.  A July 1992 
report shows an impression of chronic pain due to myofascial 
syndrome  An August 1993 outpatient discharge summary 
indicates that the veteran's final diagnosis was  chronic 
pain due to myofascial syndrome.

A VA outpatient treatment record dated in November 1994 shows 
treatment for chronic pain syndrome.

The April 1995 VA general medical examination report shows 
that the veteran reported a history of myofascial pain 
syndrome.  He indicated that he had been diagnosed with 
myofascial pain syndrome; that after a motor vehicle accident 
there was exacerbation of his neck and back pain; that he had 
trouble carrying groceries and mowing the lawn; and that he 
felt something flip in his neck occasionally, which caused 
pain to radiate into his arm.  Physical examination revealed 
that no trigger points were noted.  The diagnosis was history 
of myofascial pain syndrome. The examiner added that the 
veteran overemphasized somatic complaints.

The September 1995 VA general medical examination report 
shows that the veteran reported limited range of motion of 
his back, shoulders and neck.  The musculoskeletal system 
showed no gunshot wounds, scars, burns, function, swelling, 
atrophy, tenderness or deformity.  There was full range of 
motion in all extremities.  The diagnosis was myofascial 
syndrome from a beating in 1968.

VA outpatient treatment records dated from January 1996 to 
June 1998 show treatment for myofascial pain syndrome due to 
moving heavy objects.  Multiple trigger points were noted 
along the trapezius and forearms, bilaterally. The assessment 
included myofascial syndrome.

The evidence of record has failed to demonstrate that there 
were any incidents of a myofascial pain syndrome during the 
veteran's period of active service.  While there is a 
diagnosis of myofascial pain syndrome subsequent to service, 
the earliest record of such is not until the August 1991 
private medical records showing myofascial pain syndrome 
following a motor vehicle accident.  This was approximately 
21 years following his discharge from service.  This 
prolonged period without medical complaint and the amount of 
time that elapsed since service, is considered probative 
evidence against the claim.  See Maxson, 230 F.3d at 1333.  
Additionally, there is no evidence of a nexus between any 
post-service myofascial pain syndrome and service.  See 
Hickson, 12 Vet. App. at 253.

The Board has considered the September 1995 VA general 
medical examination report which shows a diagnosis of 
myofascial syndrome from a beating in 1968.  However, this 
diagnosis was based upon a history as provided by the 
veteran.  A medical diagnosis is only as credible as the 
history on which it was based.  See Reonal, 5 Vet. App. at 
460; see also Elkins, 5 Vet. App. at 478; Swann, 5 Vet. App. 
at 233.  Apart from evidence that the examiner's assessments 
were made on the basis of primarily the veteran's account, 
the facts underlying the assessment are not substantiated by 
the record, as at the time he was separated from active 
service and for approximately 21 years thereafter, there was 
no evidence of myofascial pain syndrome.  See Kowalski, 19 
Vet. App. at 179.

When viewed against the background of the service medical 
records which are negative for any diagnosis of myofascial 
pain syndrome and the lack of evidence of myofascial pain 
syndrome until 1991, the medical evidence of record does not 
establish that there is a nexus between the current diagnosis 
and service.  While a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann, 5 
Vet. App. at 233.

As to the veteran's assertions in support of his claim that 
he has myofascial pain syndrome associated with service, 
there is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Espiritu, 2 Vet. App. at 494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for myofascial pain 
syndrome.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a neck disorder is denied.

Service connection for toe fungus is denied.

Service connection for a stomach disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for an eye disorder is denied.

Service connection for temporomandibular joint syndrome is 
denied.

Service connection for a left foot disorder is denied.

Service connection for myofascial pain syndrome is denied.


REMAND

A remand is required in this case as to the issues of service 
connection for residuals of a urinary tract infection (also 
claimed as prostatitis) and entitlement to a TDIU so as to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2006).

The veteran's service medical records reveal that in March 
1969, he reported pain in the left kidney area and loss of 
urine at times.  Subsequent to service, private and VA 
outpatient treatment records dated from February 1974 to June 
1998 show intermittent treatment for symptoms associated with 
prostatitis, recurrent dysuria with urethral discharge, 
urethritis, urinary tract infections, and urethral stricture.

In its June 2004 Remand, the Board directed that the veteran 
be afforded a VA genitourinary examination to determine the 
nature, extent, and etiology of any current residuals of a 
urinary tract infection and prostatitis.  In December 2004, 
the veteran underwent a VA genitourinary examination.  The 
examiner indicated that the veteran had a history of urinary 
retention, recurrent urinary tract infections, and chronic 
prostatitis.  The diagnosis was chronic prostatitis, per 
history, and no current evidence of urinary tract infection.  
The examiner, however, did not opine on the extent of any 
current residuals of the history of chronic prostatitis and 
urinary tract infections, and whether they are etiologically 
related to the reported March 1969 incident of pain in the 
left kidney area and loss of urine, or any other incident of 
service.  On remand such an opinion should be obtained.  See 
38 C.F.R. § 3.159(c)(4) (2006).




Finally, when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the issue of service connection for residuals of a urinary 
tract infection (also claimed as prostatitis) could have a 
significant impact on the outcome of the veteran's TDIU 
claim, and the Board finds this issue to be inextricably 
intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA genitourinary 
examination.  The entire claims file and a 
copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination. The 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  All tests that are 
deemed necessary by the examiner should be 
conducted.  

The examiner is asked to provide an 
opinion as to whether the veteran has any 
currently diagnosed residuals associated 
with the history of chronic prostatitis 
and urinary tract infections, whether such 
history is a disability manifested by 
recurrent incidents, and whether any such 
residuals are etiologically related to the 
reported March 1969 incident of pain in 
the left kidney area and loss of urine, or 
any other incident of service.

A complete rationale for any opinion 
expressed should be provided.  





2.  Review the veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

3.  Readjudicate the veteran's claims for 
service connection and for a TDIU.  If any 
of the benefits sought on appeal remain 
denied, provide the veteran with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


